IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 CALIFORNIA AREA SCHOOL DISTRICT,                :   No. 330 WAL 2019
                                                 :
                      Respondent                 :
                                                 :   Petition for Allowance of Appeal
                                                 :   from the Published Opinion and
               v.                                :   Order of the Commonwealth Court
                                                 :   at No. 1570 CD 2018, at 213 A.3d
                                                 :   381 (Pa. Cmwlth. 2019) entered on
 CALIFORNIA AREA EDUCATION                       :   July 10, 2019, affirming and
 ASSOCIATION, PSEA/NEA,                          :   reversing the Order of the
                                                 :   Washington County Court of
                      Petitioner                 :   Common Pleas at No. No. 2017-
                                                 :   3169 entered on August 23, 2018


                                         ORDER



PER CURIAM

       AND NOW, this 1st day of May, 2020, the Petition for Allowance of Appeal is

GRANTED, the orders of the Commonwealth Court and the Washington County Court of

Common Pleas are VACATED, and the arbitrator’s award of May 29, 2017 is

REINSTATED. Millcreek Township School District v. Millcreek Township Educational

Support Personnel Association, 210 A.3d 993, 1002 (Pa. 2019) (under the essence test,

arbitration award under the Public Employe Relations Act “is to be respected by the

judiciary if the interpretation can in any rational way be derived from the [collective

bargaining] agreement” and “must be affirmed unless it indisputably and genuinely is

without foundation in, or fails to logically flow from, the collective bargaining agreement”

(internal quotation marks omitted)).